Opinión Disidente y Concurrente en parte emitida por el
Juez Asociado Señor Pérez Pimentel.
San Juan, Puerto Rico, a 18 de septiembre de 1963
Ramón Ocasio, nacido antes de la vigencia de la Ley Núm. 229 de 1942, según enmendada en 1945, instó en enero de 1957 una acción de filiación contra Andrés Díaz solicitando “sentencia contra el demandado, declarándolo hijo natural reconocido con todos los derechos inherentes a tal estado”. En los únicos dos párrafos de su demanda alegó:
*755“1. Que el demandante Ramón Ocasio fue procreado en rela-ciones maritales habidas entre el demandado Andrés Díaz y su señora madre doña Carmen Ocasio, allá para el año 1938 y nació en Bayamón, Puerto Rico, el 26 de enero de 1939, y fue inscrito en el Registro Demográfico bajo el número 7105 el día 4 de febrero de 1939.
“2. Que desde el nacimiento del demandante siempre ha sido tenido, y atendido en todas sus necesidades como hijo por su señor padre, como tal lo ha llamado y llama públicamente, y por su consejo y orden usa su apellido de Díaz, cuya paternidad y apellido necesita el demandante acreditar y legalizar conforme a la ley para todos los efectos legales, ya que el demandado hasta esta fecha no ha cumplido con tal deber, no obstante así habérselo ofrecido, ya que el demandante tendrá que registrarse en el servicio militar de los Estados Unidos, el 27 de este mes, y debe hacerlo con su apellido legal, Díaz.”
Después de algunos incidentes preliminares el demandado contestó alegando:
“1. Del párrafo primero de la demanda, el demandado acepta que el demandante fue procreado en relaciones maritales habidas entre el demandado Andrés Díaz y doña Carmen Ocasio; por falta de suficiente información para formar una opinión con respecto a su veracidad, el demandado niega general y específicamente todas y cada una de las demás alegaciones contenidas en el primer párrafo de la demanda. (Énfasis suplido.)
“2. Del párrafo segundo el demandado acepta que desde el nacimiento del demandante siempre lo ha atendido en todas sus necesidades como hijo. Niega que lo haya llamado públicamente como hijo o que lo llame actualmente. Niega que por su consejo u orden use su apellido de Díaz. Por falta de información niega que el demandante tuviera que registrarse en el servicio militar el 27 de enero de este año. Niega las demás alegaciones del párrafo segundo.
“Defensa Especial. Como defensa especial el demandado expone:
“1. Que desde el día 10 de mayo de 1936 y hasta el presente, el demandado ha estado legalmente casado con doña Sixta Nieves. Por tal razón el demandante no podría ser declarado, como se *756pide en la demanda, hijo natural reconocido con todos los derechos inherentes a tal estado.
“Por todo lo cual, solicita el demandado de ese Hon. Tribunal que se sirva dictar resolución de acuerdo con las alegaciones expuestas por el demandado.”
El demandante solicitó entonces que se dictara sentencia sumaria declarándole hijo natural reconocido con derecho a llevar el apellido de su padre a tenor con nuestra decisión en el caso de Cruz v. Andrini, 66 D.P.R. 124 (1946). A los fines de esta moción aceptó el demandante que su padre estaba casado con Sixta Nieves desde el 10 de mayo de 1936. En efecto, el demandante es un hijo adulterino. (1)
Después de haber el demandado radicado una oposición a la referida moción del demandante, el Tribunal dictó senten-cia sumaria declarándole hijo natural reconocido de Andrés Díaz a todos los efectos legales.
Al no limitar los efectos legales del reconocimiento al uso del apellido del padre demandado, el Tribunal sentenciador resolvió que la contestación radicada en el pleito por el de-mandado constituía un documento público en el cual el de-mandado reconocía como hijo suyo al demandante y que por lo tanto se trataba de un reconocimiento voluntario.
En la opinión de la mayoría de este Tribunal se aceptan los fundamentos de la sentencia del Tribunal de instancia y se va más lejos aun al sostenerse que “al partir de esa fecha [fecha en que el demandado radicó su contestación, 10 de junio de 1957] el hecho fundamental de la paternidad natural, ya constante en documento público, había dejado de estar sujeto a la apreciación judicial, se hizo inútil la continuación de la controversia y no era necesario que la misma finara con sentencia para considerar creado el status”.
Una vez estemos conformes en que el caso de Márquez v. Avilés, 79 D.P.R. 988 (1957), debe ser revocado en tanto *757resuelve que los hijos adulterinos nacidos antes de la vigencia de la Ley Núm. 229 de 12 de mayo de 1942, según enmendada, no tienen derecho a participar en la herencia de su padre, si éste fallece con posterioridad al 25 de julio de 1952, la cuestión que se discute en este recurso respecto a los efectos de admi-siones en la contestación, carece de importancia porque el hijo adulterino nacido antes de la vigencia de la citada Ley Núm. 229, tendría derecho, cuando se le declara judicialmente hijo natural del padre demandado, aunque se considere tal recono-cimiento como involuntario, a (1) recibir alimentos de su padre, (2) (2) a llevar el apellido del padre (3) y (3) apercibir la porción hereditaria que señala la Ley Núm. 17 de 20 de agosto de 1952.
La cuestión, sin embargo, cobra importancia cuando se trate de hijos adulterinos nacidos antes de la vigencia de la Ley Núm. 229 de 1942 cuando el padre ha fallecido antes del 25 de julio de 1952. La razón es obvia. Si el hijo no es recono-cido por la acción voluntaria de sus padres y en defecto de éstos, por la de las personas con derecho a su herencia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. Ley Núm. 229 de 1942, según en-mendada. Luego es fundamental determinar si el reconoci-miento es voluntario o involuntario pues en este último caso, y por haber fallecido el padre antes del 25 de julio de 1952, tal hijo no tendría los derechos hereditarios que determina la Ley Núm. 17 de 1952, según se resuelve en la opinión de la mayoría.
Sabido es que a partir del 9 de marzo de 1911 solamente podían ser reconocidos los hijos naturales, o sea, los nacidos fuera de matrimonio, de padres que al tiempo de la concep-ción de aquéllos hubieran podido casarse sin dispensa o con ella. Art. 193 del Código Civil de Puerto Rico de 1902, enmen-*758dado por la Ley Núm. 73 de 9 de marzo de 1911; Ex parte Hernández, 65 D.P.R. 142 (1945). Desde entonces los hijos adulterinos no podían ser reconocidos por sus padres volun-taria o involuntariamente. Por lo menos, el reconocimiento voluntario de un hijo adulterino estaba sujeto a impugnación y no le creaba un staUis de hijo natural reconocido perma-nente y definitivo. Fernández v. Sucn. Fernández, 66 D.P.R. 881 (1947). Tampoco podía ser legitimado el hijo adulterino por el subsiguiente matrimonio de sus padres. Ex parte Hernández, supra.
Pero en el año 1942 nuestra Legislatura cambió el con-cepto de hijos naturales al aprobar la Ley Núm. 229 de ese año y disponer, en lo pertinente, lo siguiente:
“Sección 1. — Serán hijos naturales todos los hijos nacidos fuera de matrimonio con posterioridad a la fecha de vigencia de esta Ley, independientemente de que sus padres hubieren podido o no contraer matrimonio al tiempo de la concepción de dichos hijos. Estos hijos quedarán legitimados por el subsiguiente matrimonio de sus padres entre sí.
“Sección 2. — Los hijos nacidos fuera de matrimonio con anterioridad a la fecha de vigencia de esta Ley y que no tenían la condición de hijos naturales según la legislación anterior, podrán ser reconocidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Estos hijos quedarán legitimados por el subsi-guiente matrimonio de sus padres entre sí.”
Al nuevo concepto de hijos naturales se le dio efecto prospectivo. La Sec. 1 de la citada ley no alteró el status de los hijos adulterinos nacidos con anterioridad a su vigencia; pero la See. 2 autorizó el reconocimiento voluntario de estos hijos adulterinos, a todos los efectos legales y declaró además que quedarían legitimados por el subsiguiente matrimonio de sus padres. (4) A los fines de la discusión que sigue debemos tener siempre presente la frase “podrán ser reconocidos por la acción voluntaria de sus padres, y en defecto de éstos por *759la de las personas con derecho a su herencia”, usada en la See. 2 de la referida ley, pues cuando la Legislatura adoptó ese lenguaje conocía perfectamente su significado legal según lo había definido este Tribunal desde el año 1909 en el caso de Gual et al. v. Bonafoux et al., 15 D.P.R. 559 (1909), y en otros que comentaremos al discutir la doctrina del reconocimiento implícito adoptada por la mayoría en su opinión.
Por ahora basta recordar lo que dijo este Tribunal en el año 1910 en el caso de Amsterdam et al. v. Puente et al., 16 D.P.R. 554 (1910), a la página 561 y citamos:
“Se admite que ha habido siempre dos clases de reconoci-miento : uno voluntario y el otro obligatorio. La distinción entre estas dos clases de reconocimiento ha quedado definida en el caso de Gual, cuando se habla en él de los derechos consecuentes a un reconocimiento auténtico y solemne de la filiación natural. (Opinión del caso de Gual.) El artículo 131 del Código Civil Español expresa, lo que constituye un acto de reconocimiento solemne, artículo que dice así:
‘Art. 131. — El reconocimiento de un hijo natural, deberá hacerse en el acta de nacimiento, en testamento o en otro docu-mento público.’
“Creemos que de las anteriores disposiciones del Código Civil vigentes, así como de la práctica y jurisprudencia sobre el particular, puede correctamente deducirse la conclusión de que sin algún acto que en forma auténtica revele la voluntad del padre, de dar a su hijo tal estado, el hijo tiene solamente un derecho de acción para obligar al padre a que le confiera dicho estado. El artículo 135 del Código Civil Español, y el 189 del Código Civil de Puerto Rico, preveen los casos en que un padre puede ser obligado a reconocer a su hijo ilegítimo. Solamente puede ser obligado a ello por medio de una acción, y puede decirse que tal acción sería innecesaria, únicamente en aquellos casos en que hubieran actos solemnes por parte del padre, que vengan a demostrar que tal obligación ha sido cumplida. Claramente se deduce de estos artículos, que aunque un padre haya ejecutado, como sucede en el caso de autos, una serie de actos tendentes a mostrar que determinada persona era hijo suyo, sin embargo, no puede decirse que él la haya reconocido, dentro de la acepción que legalmente tiene la palabra ‘reconocimiento’. Si él puede ser obligado a ello, *760entonces hay que convenir en que antes de obligársele, el desiderá turn no se ha logrado. Bajo tales circunstancias, y hasta que no haya algún acto solemne, o alguna declaración de parte de un tribunal, no puede decirse que el hijo ha sido reconocido, ni puede afirmarse que haya adquirido el estado civil de hijo natural reconocido.”
La existencia de las dos clases de reconocimiento, el voluntario y el involuntario se reafirmó en una serie de deci-siones posteriores, entre ellas, Puente v. Puente, 16 D.P.R. 582 (1910); Rijos v. Folgueras, 16 D.P.R. 624 (1910); Calaf v. Calaf, 17 D.P.R. 198 (1911); Figueroa v. Díaz et al., 19 D.P.R. 717 (1913); Delannoy v. Blondet, 22 D.P.R. 235 (1915); López v. López, 23 D.P.R. 824 (1915); Figueroa v. Díaz et al., 20 D.P.R. 284 (1914). Resulta evidente que al aprobarse la Ley Núm. 229, la acción voluntaria, a que la misma se refiere, no podía ser otra que el “reconocimiento voluntario” consagrado en las decisiones de este Tribunal y que no es otro que aquel que realiza el padre en el acta de nacimiento o en otro documento público según lo autoriza el Art. 125 del Código Civil. En el año 1942 la Legislatura en-mendó el Art. 31 de la Ley Núm. 24 de 22 de abril de 1931 para permitir que el reconocimiento de un hijo natural pu-diera hacerse también en una declaración jurada. Ley Núm. 117 de 12 de mayo de 1943. Ramos v. Rosario, 67 D.P.R. 683 (1947). Nótese que de acuerdo con la Ley Núm. 229 de 1942, si el hijo adulterino nacido antes de la vigencia de esa ley no era reconocido por la acción voluntaria de sus padres, carecía de acción para obligar a sus padres a reconocerlo. Así lo resolvimos en Correa v. Sucn. Pizá, 64 D.P.R. 987 (1945) (Opinión de 9 de mayo de 1945). Por la solidez de su razona-miento, copiamos de dicho caso, a la página 989, lo que sigue:
“El punto fundamental en este caso es si las actuaciones de un padre con posterioridad a 1942, manteniendo a un hijo adul-terino y admitiendo su paternidad, operan para conferir a tal hijo nacido antes de 1942, el status de un hijo natural; es decir, si tales ‘actuaciones’ son el reconocimiento ‘por acción voluntaria’ *761del padre que contempla la sección 2 de la Ley núm. 229. Al enfocarse esta cuestión, debemos tener en cuenta que la Legisla-tura no aprobó esta Ley en un vacío. Se aprobó a la luz de nuestro Código Civil, especialmente del artículo 125 del mismo. Esto es evidente no sólo de los términos del propio estatuto, sí que tam-bién de una discusión en la Sala de Sesiones del Senado entre los senadores Géigel Polanco e Iriarte. Actas del Senado, 1942, págs. 799-801. Al mismo efecto Muñoz Morales, La Ley núm. 229 de 1942 y sus Implicaciones, La Toga, edición del 16 de octubre de 1944, págs. 6-7.
“El artículo 125 del Código define como los hijos naturales ños nacidos, fuera de matrimonio, de padres que al tiempo de la concepción de aquéllos hubieran podido casarse, sin dispensa o con ella’. El artículo 125 establece entonces dos métodos para el reconocimiento de un hijo natural: (1) por la acción voluntaria del padre ‘en el acta de nacimiento o en otro documento público’; o (2) por procedimiento judicial en el que ‘El padre está obligado a reconocer al hijo natural: ... 2. Cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia.’ (Bastardillas nuestras.)
“Por tanto es evidente que bajo el artículo 125 se confiere status como hijo natural (1) voluntariamente por el padre sólo mediante instrumento público; o (2) involuntariamente mediante procedimiento judicial que obligue al padre putativo a reconocer al hijo de comportarse el padre en determinada forma. La sec-ción 1 de la Ley núm. 229 de 1942 elimina la barrera del adulterio que en el pasado había interpuesto el artículo 125 contra el reco-nocimiento de los hijos como hijos naturales. Pero la sección 1 es prospectiva y se refiere únicamente a los hijos nacidos con posterioridad a la fecha de la vigencia de la ley. Y la sección 2, que se refiere a los hijos nacidos con anterioridad a la ley, es limitada; la Legislatura tuvo cuidado con ella para no alterar relaciones ya existentes. Sin embargo, la sección 2 sí provee que tales hijos adulterinos también pueden ser reconocidos como hijos naturales — pero sólo ‘por acción voluntaria’ de sus padres.
“Cuando la sección 2 es leída a la luz del artículo 125 del Código, es obvio que las actuaciones y manifestaciones del padre admitiendo la paternidad contenidas en la demanda, no son la ‘acción voluntaria’ que contempla la sección 2. Acción voluntaria, según se indica en el artículo 125, significa el otorgamiento por el *762padre de un acta de nacimiento, escritura o cualquier otro docu-mento público. Las alegaciones de la demanda muy bien pudieron dar derecho a la demandante bajo el artículo 125 a obligar al padre a reconocerla involuntariamente como hija natural a tenor con una orden judicial a ese efecto, de no haber sido una hija adulterina. Pero la sección 2 de la Ley núm. 229, al disponer el posible reconocimiento de los hijos adulterinos que, como la demandante, nacieron antes de mayo de 1942, lo limita al reconocimiento voluntario solamente, dentro del significado de dicha frase en el artículo 125 (Actas del Senado, supra; Muñoz Morales, supra). Esto exige una inscripción, un testamento o cualquier otro documento público otorgado por el padre. Y eso no ocurrió aquí.”
Pero en el año 1945, la Legislatura aprobó la Ley Núm. 243 de 12 de mayo de ese año para enmendar por adición la See. 2 de la Ley Núm. 229 de 1942. (5) La enmienda consistió en concederle una causa de acción al hijo adulterino nacido antes de la vigencia de la Ley Núm. 229 que no fueren recono-cidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, para reclamar su status de hijo natural reconocido pero limitado en sus consecuencias legales, al solo efecto de llevar el apellido de sus padres.
La mayoría del Tribunal acaba de resolver que si el hijo *763adulterino ejercita la acción de filiación acogiéndose a la citada enmienda del 1945 y el padre demandado en su con-testación a la demanda acepta la paternidad o los alegados hechos de posesión continua de estado de hijo, ello equivale y en derecho es, un reconocimiento por la acción voluntaria del padre.
En parte argumentan así:
“La simple circunstancia de establecerse o reconocerse por el padre demandado el vínculo consanguíneo existente entre él y su hijo, en el curso de una acción filiatoria, no significa que el reconocimiento es involuntario. Lo que ello realmente significa es que en su demanda el hijo expuso un hecho cierto y verdadero, y que haciendo honor a esa certeza y verdad, el padre deman-dado, que la conoce, por su propia determinación la acepta y confiesa. Y realiza libremente algo más que proclamar su con-dición de .progenitor: admite, acepta y confiesa que desde su nacimiento, y siempre, lo ha atendido en todas sus necesidades como hijo.En nuestro sistema procesal se espera la vera-cidad de las partes, por obligado acatamiento a la Ley y respeto elemental a la justicia. Ellas deben hacer afirmaciones de hecho conformes a la verdad. Las Reglas de Procedimiento Civil no contienen reproche alguno de matiz penal para el demandado que no conteste una demanda o que deje de aceptar la verdad de los hechos bien alegados en la misma. No impiden que dentro de una acción filiatoria un padre demandado, por su acción voluntaria, se disponga a ocupar jurídicamente su puesto de padre y exteriorice espontáneamente las circunstancias que originaron esa situación, con todas las consecuencias jurídicas que procedieran, como aquí lo hizo Andrés Díaz.” (Págs. 699 a 700 Opinión.)
Examinemos este extraviado razonamiento jurídico. An-drés Díaz, el padre demandado, no realizó ningún acto volun-tario en virtud del cual el hijo demandante, adquirió su status de hijo natural reconocido. De haber mediado esa ac-ción voluntaria del padre, el pleito de filiación hubiera sido innecesario. ¿Por qué se instó el pleito? ¿Acaso el demandante no alegó en su demanda que el demandado no había cumplido *764con el deber de reconocerlo como hijo? ¿Por qué esta alega-ción? Porque la demanda se instaba para obligar al padre a reconocerlo ya admitiendo éste los hechos que obligaban al reconocimiento o ya, aunque los negara, el tribunal los de-clarara probados. El demandado aceptó los hechos ciertos alegados en la demanda. Pero como en la súplica de la de-manda se pedía que el tribunal declarara al demandante hijo del demandado “con todos los derechos inherentes a tal estado”, podía el demandado entender como aparentemente lo entendió también la mayoría de este tribunal, que el deman-dante ejercitaba una causa de acción distinta a la que creó la Ley Núm. 243 de 1945 que limitaba los efectos de la acción de filiación del hijo adulterino, a llevar el apellido de sus padres, y compareció en el pleito para alegar un hecho esencial que no surgía de la demanda, a saber: que para la fecha de la “concepción del demandante el demandado estaba legalmente casado con otra mujer”.
Por haberse aceptado en la opinión mayoritaria quedamos relevados de insistir sobre la doctrina de que la admisión, aceptación o confesión de hechos en una controversia judicial desempeña una función probatoria: hace prueba contra su autor, releva a la otra parte de la obligación de probarlas, y, generalmente, obligan al juzgador a fallar con arreglo a los hechos admitidos, aceptados o confesados. Pero el Tribunal evade esta regla haciéndola inaplicable a los pleitos incoados al amparo de la Ley Núm. 229, según enmendada, aduciendo como razón para ello, que la admisión, aceptación o confesión expresa del hecho de la paternidad desempeña la función constitutiva de un pleno reconocimiento por acción voluntaria con todas las consecuencias legales “no obstante el intento del padre demandado de someter su naturaleza a sus propios términos y condiciones”. De todo esto resulta que cuando en la demanda no se hace la alegación de que el hijo demandante es adulterino, el padre no puede comparecer a alegar y probar ese hecho si por otro lado el hecho de la paternidad es cierto *765y por razones de orden moral y de procedimiento judicial viene obligado a aceptarlo. Dos soluciones da el Tribunal a los demandados que se encuentran en esa situación: (1) que no contesten la demanda, y (2) que nieguen los hechos ciertos alegados en la demanda, ya que las Reglas de Procedimiento Civil “no contienen reproche alguno de matiz penal para el demandado que no conteste una demanda o deje de aceptar la verdad de los hechos bien alegados en la misma”.
Consideramos poco afortunada esta solución que da el Tribunal al demandado que se ve obligado a contestar la demanda para traer al pleito el hecho esencialísimo, a los fines de la causa de acción que se ejercita, de que el deman-dante es un hijo adulterino.
En la primera de estas soluciones el Tribunal impone una mordaza al padre demandado, le priva de presentar la ver-dadera controversia en el litigio, lo acorrala de tal manera que si el demandado se arriesga a contestar con honradez la demanda para establecer el hecho de que el hijo reclamante es adulterino, lo penaliza con el siguiente pronunciamiento: “Vd. ha hecho un reconocimiento voluntario y por tanto el demandante es hijo natural reconocido con todos los derechos inherentes a tal estado”. Pero para evitar que esto le ocurra, el Tribunal le aconseja que conteste y niegue los hechos que son ciertos.
El primer efecto, aunque no el peor, de esta proposición, es destruir el propósito y fines que inspiran nuestras Reglas de Procedimiento Civil. Del alegato del recurrente en el caso de Ocasio, por su atinada pertinencia, copiamos lo siguiente:
“Volviendo a las Reglas de Enjuiciamiento Civil vigentes, nos parece imposible interpretar las mismas en el sentido de que una admisión de paternidad en una Contestación a una Demanda filiatoria, no está limitada exclusivamente a exonerar o descargar al demandante de la obligación de ofrecer evidencia en el acto del juicio sobre el extremo de la paternidad, y sí que también produce el efecto de tenerse tal admisión de paternidad como un reconocimiento voluntario por haber sido hecho en un docu-*766mentó auténtico, en el supuesto de que dicha Contestación lo fuera a los citados efectos.
“Si ello fuera así, se derrotaría el citado propósito de las Reglas de Enjuiciamiento Civil, pues sabiendo un demandado en filiación, que es igual que decir, su abogado, que una admisión de paternidad por parte de aquél en una Contestación, Interro-gatorio, Pliego de Admisiones, Deposiciones o Conferencia Anterior al Juicio, equivale a un acto voluntario de reconocimiento de paternidad hecho en documento público, y todo ello a la luz de la Ley 229 de 1942, y sus enmiendas, se esmeraría el citado litigante de no hacer semejante admisión, lo que implicaría en su último análisis, tal actitud de su parte, a obligar innecesaria-mente al demandante a probar la paternidad; o lo que es lo mismo, a retrotraernos al derogado sistema procesal imperante con anterioridad a la promulgación de dichas Reglas de Enjuicia-miento Civil. En otras palabras, que de subsistir la interpreta-ción dada por el Tribunal recurrido a dicha admisión de paterni-dad hecha por el demandado como una voluntaria, se le estaría penalizando por un honesto y franco cumplimiento de su parte, y también de parte de su abogado, a las referidas Reglas de En-juiciamiento Civil. ” (Págs. 13,14.)
Un ligero examen de las Reglas de Procedimiento Civil, revelan el propósito de desalentar las controversias de hechos innecesarios, y de condenar la práctica de negar la verdad en los litigios. Véanse, por ejemplo, las Reglas 6.2 y 9. (6)
*767Igual propósito persiguen los Cánones de Ética Profesio-nal que rigen la conducta de los abogados en Puerto Rico. El abogado tiene que ser sincero y honrado. “No es profesional ni honorable — dice en parte el canon 22 — no ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar affidavits u otros documentos, y en la presentación de causas” (Énfasis suplido.)
Si esto es así, no debe este Tribunal, so pretexto de jus-tificar una decisión, alentar al demandado para que deje de alegar lo que es cierto, o para que niegue la verdad de los hechos ciertos bien alegados.
Es correcto afirmar que en los casos de Cortés v. Cortés, 73 D.P.R. 693 (1952) y Rivera v. Rivera, 78 D.P.R. 908 (1956), resolvimos que el reconocimiento voluntario por un padre de su hijo adulterino nacido con anterioridad a la vigencia de la Ley Núm. 229 de 1942, según enmendada, engendra todas las consecuencias que fija la ley, sin que sea posible al padre limitarlas o condicionarlas en forma alguna. La doctrina era aplicable a los hechos de los dos mencionados casos. En el de Cortés, el padre reconoció voluntariamente a *768su hijo adulterino Nicolás Cortés Córdova en una escritura pública otorgada en 15 de septiembre de 1943. En un testa-mento abierto otorgado posteriormente el padre hace un le-gado a su citado hijo y declara que le concedió el derecho a usar su apellido. En una declaración jurada firmada en octu-bre de 1947, el citado padre reconoció también como hijo natural suyo a Buenaventura Cortés Ríos “con derecho a usar mi apellido”. A base de los anteriores hechos resolvimos que la acción voluntaria del padre a que se refiere la See. 2 de la Ley Núm. 229 de 1942, según enmendada, exige el reconocimiento por parte de éste en el acta de nacimiento, en un testamento o en cualquier otro documento público o en una declaración ju-rada. Dijimos entonces a la pág. 705: “La propia Ley Núm. 229 de 1942, según enmendada, limita el derecho de hijos, que anteriormente no tenían la condición de hijos naturales, a llevar el apellido de sus padres exclusivamente, a aquellos hijos que no fuesen reconocidos por acción voluntaria de sus padres. Por lo tanto, aquellos hijos que fuesen reconocidos por acción voluntaria de sus padres, como ocurre en el caso de autos, tienen derecho, no solamente a usar el apellido de sus padres, sino también a la participación hereditaria que determine la ley. El hecho en sí del reconocimiento conlleva las con-secuencias legales que ya hemos mencionado y el causante no puede, con sus expresiones, coartar o limitar esas consecuen-cias legales, ni cercenar los derechos hereditarios de sus hijos naturales válidamente reconocidos al igual que un testador no puede privar de su legítima a herederos forzosos. Una vez el padre reconoció válidamente a esos dos hijos, él no podía limitar personalmente los alcances de la ley.”
En el caso de Rivera, el demandado firmó como padre el certificado de nacimiento de su hija Olga Iris. Resolvimos que al firmar el demandado como padre el certificado de naci-miento de Olga Iris, “ipso facto se estableció la filiación de ésta, sin necesidad de determinación o de confirmación ulterior por los tribunales y dicho acto de reconocimiento volunta-*769rio engendra todas las consecuencias que fija la ley, sin que sea posible al padre limitarlas o condicionarlas en forma alguna”.
De suerte que en ambos casos los hijos fueron reconocidos por la acción voluntaria de sus padres, en escritura pública, en declaración jurada y en el acta de nacimiento, respectiva-mente. La Ley Núm. 229 es clara y terminante. Un recono-cimiento así verificado lo es a todos los efectos legales. En tales casos los padres están impedidos de limitar los efectos de la ley; pero cuando el padre no ha acudido voluntaria-mente al Registro Demográfico para firmar el acta de naci-miento del hijo, ni ha otorgado voluntariamente una escri-tura pública o un testamento o cualquier otro documento público o ha firmado una declaración jurada reconociendo al hijo, sino que por el contrario el hijo se ve obligado a recurrir a los tribunales para obligar a su padre a que lo reconozca y éste en su contestación acepta digamos, la pater-nidad pero a su vez alega y prueba, o se admite, como ocurrió en este caso, que el demandante es un hijo adulterino, y se dicta sentencia por el tribunal declarando al demandante hijo reconocido del padre demandado, a los solos efectos de llevar el apellido de éste, no es el padre quien está limitando los efec-tos de tal reconocimiento sino que lo es la propia Ley Núm. 229 al declarar en su See. 2 que en caso de que los hijos a que se refiere esa sección no fueren reconocidos por la acción vo-luntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, dichos hijos se considera-rán hijos naturales al solo efecto de llevar el apellido de sus padres. No puede ser una acción voluntaria de su parte la del padre que es demandado ante los tribunales para que realice una acción que antes se ha negado a realizar, y que al ser emplazado se ve obligado, tanto por las Reglas de Pro-cedimiento Civil como por los Cánones de Ética Profesional, según expusimos anteriormente, a aceptar los hechos ciertos bien alegados. Lamentablemente este Tribunal ha confun-*770dido los efectos de una admisión en una alegación con los al-cances de una acción voluntaria de reconocimiento. Admi-tiendo que una alegación en los autos de un litigio es un do-cumento público y que conforme al Código Civil y a nuestra jurisprudencia, uno de los medios de reconocimiento de un hijo es mediante el otorgamiento de un documento público, para que el reconocimiento hecho en documento público, constituya una acción voluntaria del padre, según el sig-nificado que la Legislatura le dio al concepto “acción volun-taria” en la Ley Núm. 229 de 1942, según enmendada, es imprescindible que el otorgamiento del documento público nazca de la acción libre y espontánea del padre o de su libre albedrío o determinación y no por fuerza o necesidad extraños a aquélla; pero cuando obligado por un requerimiento judicial y en cumplimiento de la obligación que le imponen las reglas procesales el padre “otorga” el documento público (contesta-ción a la demanda) reconociendo la paternidad, no puede afirmarse en buena lógica ni en correcta hermenéutica legal, que el padre realizó un reconocimiento por su acción volunta-ria, a los fines de las consecuencias legales que bajo los tér-minos de la Ley Núm. 229, conlleva tal reconocimiento. Esto por sí solo hace inaplicable y distinguible el caso de Ex parte Morales, 30 D.P.R. 907 (1922).
Para la mayoría del Tribunal el caso de Álvarez v. Álvarez, 77 D.P.R. 909 (1955), no constituye un precedente per-suasivo y claro está, no lo constituye porque es contrario a su criterio. Difícilmente puede obligarse a alguien a creer lo que no quiere creer pero por la fuerza de las razones o fundamentos que apoyan el caso de Alvarez, nos permitimos transcribir del mismo a la página 913, lo que sigue:
“Es innecesario discutir si el acta de la conferencia es o no un documento público, o los medios por los cuales puede demostrarse la existencia del reconocimiento voluntario de que habla la Ley 229, según quedó enmendada, puesto que en el caso de autos, está totalmente ausente la acción voluntaria de reconocer a los *771apelantes como hijos de Álvarez Santana, para todos los efectos legales.
“Nos dicen los apelantes que la conferencia se celebró a ins-tancias de los apelados, y que éstos, herederos forzosos de Álvarez Santana, ‘por acción perfectamente voluntaria, libre y espon-táneamente reconocieron que los demandantes-apelantes son hijos del mismo padre ... es decir: admitieron voluntariamente la paternidad . . ., verificando un reconocimiento voluntario’, aña-diendo que “No hubo contención en cuanto a la acción filiatoria. Por el contrario, por acción voluntaria quedaron los demandan-tes-apelantes reconocidos, cumpliéndose taxativamente con la Ley 229 de 12 de mayo de 1942 . . ., según fue enmendada por la núm. 243 de 12 de mayo de 1945 . . .’.
“Los apelados tenían perfecto derecho a solicitar la conferen-cia. Más aún, era deber del letrado de los apelados el pedirla, si entendía que así podían simplificarse las cuestiones litigiosas, y evitar la presentación de evidencia sobre uno o más extremos del pleito, y ese hecho no puede dar lugar a la inferencia de que la gestión de dicho letrado fue hecha con propósitos ajenos a los fines de la Regla 16 de las de Enjuiciamiento Civil, o para que tuviera consecuencias distintas a las que provienen normal-mente y pueden anticiparse de ese procedimiento. Celebrada la conferencia, los abogados estaban en el deber de cooperar para que la citada Regla sirviera sus propósitos, y sin duda alguna que hubiera demostrado obstinación censurable el letrado de los apelados, si constándole el hecho de que los apelantes eran hijos de Álvarez Santana, hubiera rehusado admitirlo, obligándoles a ofrecer prueba en el juicio para establecerlo. La conferencia con anterioridad a la vista del litigio, no puede tener éxito sin la franca y decidida cooperación de la judicatura y de los miembros del foro, y las decisiones enfatizan la importancia de esa coopera-ción. El Tribunal Supremo de Wisconsin, al referirse a ello, en Klitzke v. Herm, 242 Wis. 456, 8 N.W.2d 400, expresó su criterio, diciendo: ‘Se conviene generalmente en que para lograr el pro-pósito del procedimiento con antelación al juicio, y conseguir que sirva el fin útil que tiene en el proceso de decidir, debe existir espíritu de cooperación entre el Tribunal y los abogados que representan a los litigantes . . . Aunque el Juez . . . lleva pesada responsabilidad, no debe perderse de vista que los abogados . . . son casi igualmente responsables de los resultados de la conferen-cia .. . Si ellos por su beligerancia, testarudez o contumacia *772obstruyen la causa del proceso judicial, al fin deben esperar el tener que sufrir las consecuencias de su mala conducta.' Esa cooperación difícilmente podría obtenerse, si el procedimiento de la conferencia con anterioridad al juicio se desnaturaliza, con-virtiéndolo en un trámite lleno de sorpresas y peligros.
“Cuando se hizo la admisión, cumplió el letrado de los apela-dos con el deber que tenía de facilitar el trámite judicial, y benefició a los apelantes al relevarles de la necesidad de probar el hecho admitido. No hay razonamiento alguno que nos permita llegar a la conclusión de que esa admisión tiene el alcance que le atribuyen los apelantes. Resolver lo contrario equivaldría a alentar la falta de franqueza en las conferencias con anterioridad al juicio, y a sancionar tácticas dilatorias y actitudes reñidas con su propósito, y ese medio, de reconocido valor para simplificar las contiendas judiciales, recibiría rudo golpe, de consecuencias extremadamente perjudiciales para su eficacia.”
Con el rechazo del caso de Álvarez la mayoría pasa a ela-borar la doctrina del supuesto reconocimiento implícito o tá-cito autorizado por la Ley Núm. 229.
Sostiene la opinión de la mayoría que la Ley Núm. 229 de 1942 permite el reconocimiento tácito o implícito. La de-finición de esta doctrina la encontramos en la opinión emitida por el hoy Juez Presidente de este Tribunal, Sr. Negrón Fer-nández, en el caso de Elicier v. Sucn. Cautiño, supra, y de la cual citamos:
“Creo que la doctrina sentada en Correa v. Sucn. Pizá, supra., y seguida en los casos de Cruz v. Andrini, 66 D.P.R. 124 y Fernández v. Sucn. Fernández, 66 D.P.R. 881, debe ser revocada y una nueva interpretación y alcance dados a la expresión por acción voluntaria, en el sentido de que bajo los incisos 1 y 2 del párrafo 3ro. del artículo 125 del Código Civil, ed. 1930, que establecen, respectivamente, que el padre está obligado a recono-cer al hijo natural (1) cuando exista escrito suyo indubitado en que expresamente reconozca su paternidad y (2) cuando el hijo se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia, el reconocimiento declarado en pleito instado por el hijo a ese fin, lo es por acción voluntaria, dentro del alcance y pro-*773pósito de la sección 2 ya mencionada” [se refiere a la sección 2 de la Ley 229 de 1942]. (Énfasis suplido.)
Si esto fuera así, tendríamos que llegar a la conclusión inevitable de que la Legislatura realizó un acto inútil al enmendar en el año 1945 la Ley Núm. 229 para conceder a los hijos adulterinos una causa de acción para reclamar su filia-ción cuando no eran reconocidos por acción voluntaria de sus padres o de las personas con derecho a su herencia, a los fines de llevar el apellido paterno. Porque el resultado de la doctrina del reconocimiento tácito o implícito sería el de que todos los reconocimientos serían siempre voluntarios ya éstos se hicie-ran voluntariamente por el padre en el acta de nacimiento, en testamento, en escritura pública o en una declaración ju-rada, o ya emanara dicho reconocimiento de una sentencia judicial dictada en pleito en el que el hijo alegó y probó que existía un escrito indubitado del padre en que expresamente reconocía la paternidad, o que se hallaba en la posesión continua del estado de hijo natural del padre demandado.
¿Cuándo ocurriría un reconocimiento forzoso que a tenor con la Ley Núm. 243 de 12 de mayo de 1945 concedería al hijo adulterino nacido antes de 1942, el derecho a llevar el apellido de su padre? Nunca, de acuerdo con la opinión de la mayoría. Sin embargo, nadie puede negar con buen juicio que la Legislatura estatuyó dos clases de reconocimiento de los hijos adulterinos nacidos antes de 1942. Uno es el realizado por la acción voluntaria del padre o de las personas con dere-chos a su herencia. Éste reconocimiento lo es a todos los efectos legales. El otro reconocimiento es el forzoso, el que la ley per-mite mediante acción judicial cuando dichos hijos no fueren reconocidos por la acción voluntaria de sus padres o de las personas con derecho a su herencia. Este reconocimiento es limitado al solo efecto de llevar el apellido de sus padres.
Ello no obstante, la mayoría del Tribunal, hace caso omiso del mandato legislativo, ignora la Ley Núm. 243 de 1945 y decreta, por vía de interpretación, que todos los reconocimien-*774tos son voluntarios. ¿Es que acaso, según se insinúa en la opinión de la mayoría, es únicamente involuntario el reconoci-miento cuando el padre demandado alega y prueba, desde luego, que los actos de reconocimiento que le imputa el hijo, los realizó involuntariamente bajo violencia o intimidación, por miedo o por error, o por piadosa devoción hacia el prójimo? De ser ello así, sencillamente no habría reconocimiento porque en ese caso no procedería una sentencia decretando la filiación del hijo demandante. Pero independientemente de que el Tribunal se haya arrogado poderes legislativos anulando la voluntad de la Asamblea Legislativa al no darle efectividad a la Ley Núm. 243 de 1945, veamos como ejemplo la irrazonabi-lidad del reconocimiento implícito o tácito.
Un hijo adulterino nacido antes de 1942 demanda en filiación a su alegado padre. Invoca como causal de reconoci-miento hallarse en posesión continua del estado de hijo natural del padre demandado y alega para justificar tal estado, actos realizados por el mismo padre y su familia, los que en realidad de verdad son falsos. Contesta el padre demandado negando todos los hechos expuestos en la demanda, y final-mente que sea el padre del hijo demandante. Durante el juicio el demandante presenta prueba testifical, falsa y fabri-cada, para sostener la demanda. El padre demandado a su vez presenta prueba veraz para refutar la del demandante. Sin embargo, al dirimir el conflicto en la prueba y probable-mente influenciado por sus propias creencias e idiosincracia el juez da crédito al demandante y a su prueba y dicta sentencia decretando su filiación. El demandado agota todos los recursos legales para revocar o anular o dejar sin efecto esa sentencia. Libra la gran batalla de su vida en los tribunales para que no prevalezca la injusticia de imputarle una falsa paternidad del hijo demandante. Pero todo resulta infructuoso y el deman-dado será, por mandato de una sentencia, el padre del hijo demandante. Éste es un reconocimiento por acción voluntaria del padre, según la opinión mayoritaria. Porque no se diga que *775recurrimos a un ejemplo extremo. Pecaríamos de ingenuos si creyéramos que toda sentencia judicial se funda en la ver-dad de los hechos en controversia. Algún comentarista del Derecho ha dicho, con razón, que algunas sentencias se expli-can porque los atracos no solamente se cometen en las encru-cijadas, sino también en los tribunales de justicia.
En el ejemplo, que acabamos de exponer, mientras la ma-yoría del Tribunal le dice al padre demandado que ha recono-cido voluntariamente al hijo demandante, a pesar de su tenaz resistencia y oposición a las pretensiones del demandante tendrá que pensar con razón que a la fuerza ahorcan.
Volviendo a la opinión de la mayoría se dice en ella que la interpretación dada por este Tribunal a la frase “acción vo-luntaria”, se apartó grandemente de la regla de oro (se re-fiere indudablemente a una de las reglas de hermenéutica legal) provista en el Art. 19 de nuestro Código Civil que dis-pone que el medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudo-sas, es considerar la razón y espíritu de ella, o la causa o mo-tivos que indujeron al poder legislativo a dictarla. Pero, ¿cuáles son las expresiones dudosas en la Ley Núm. 229? ¿Para qué crear una duda donde no existe con el único fin de poder invocar el citado Art. 19 del Código Civil? Porque si algo hay claro es que la Ley Núm. 229 de 1942 facultó a los padres o a las personas con derecho a su herencia, para hacer lo que antes de esa fecha les estaba prohibido, o sea, recono-cer voluntariamente a todos los efectos legales, a los hijos ilegítimos (adulterinos e incestuosos) nacidos antes de la vigencia de dicha ley. Es decir, para equipararlos, mediante el reconocimiento voluntario, a los hijos clasificados por el Có-digo Civil como hijos naturales reconocidos. Pero, ¿cuál era la situación jurídica de esos mismos hijos adulterinos que no eran reconocidos por la acción voluntaria de sus padres o de las personas con derecho a su herencia? No tenían otros de-rechos que los reconocidos a los hijos ilegítimos y a los cuales *776ya nos hemos referido. Carecían de toda acción con la excep-ción de aquélla dirigida a reclamar alimentos de sus padres; pero en el año 1945 la Legislatura enmendó la Ley Núm. 229 para conceder a estos hijos adulterinos el derecho a reclamar su filiación al solo efecto de llevar el apellido de sus padres. Nótese que si bien la ley enmendatoria (Ley Núm. 243 de 12 de mayo de 1945) fue aprobada tres días después de resuelto el caso de Correa v. Sucn. Pizá, supra, el proyecto que se con-virtió en dicha ley, ha debido ser presentado en la Legislatura mucho antes de haberse resuelto el caso de Correa. Creo que esto debe ser claro para los que conozcan el trámite legislativo para la aprobación de una ley. Ello implica, que conociendo la Legislatura que el reconocimiento voluntario es aquel que hace el padre en el acta de nacimiento, en testamento, en escritura pública o en declaración jurada, el hijo adulterino nacido antes de 1942, que no fuera reconocido en esa forma, no tenía derecho a ejercitar una acción de filiación, y optó por concederle ese derecho aunque lo limitó al solo efecto de llevar el apellido de sus padres. Era pues claro para los legis-ladores que un reconocimiento obtenido por sentencia, no era un reconocimiento por acción voluntaria de sus padres o de las personas con derecho a su herencia.
La aplicación de la doctrina del reconocimiento implícito o tácito es irreconciliable con la acción legislativa de aprobar la Ley Núm. 243 de 1945, enmendatoria de la Ley Núm. 229 de 1942.
Otra doctrina, a mi juicio errónea, sancionada por la opi-nión de la mayoría, es la de que la Ley Núm. 229 de 1942 según enmendada, no requiere otra prueba que la de la paternidad. Es decir, que la citada Ley Núm. 229 derogó implícitamente el Art. 125 del Código Civil que es el que establece los casos en que el padre viene obligado a reconocer al hijo. La doctrina fue expuesta por el hoy Juez Presidente, Señor Negrón Fer-nández en una opinión disidente en el caso de Armaiz v. Santamaría, 75 D.P.R. 579 (1953), y cuyo texto se copia *777completo en la opinión. La Ley Núm. 229, según enmendada, en lo pertinente dispone:
“En caso de que los hijos a que se refiere esta sección no fue-ren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su heren-cia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este reconoci-miento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos na-turales; Entendiéndose, sin embargo, que tal reconocimiento sólo tendrá el alcance que aquí se expresa.” (Énfasis suplido.) (Ley Núm. 243 de 1945.)
Para la mayoría del Tribunal la disposición “La acción para este reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos naturales”, no tiene significación algu-na y si la tuviera, como la tiene, el Tribunal enmienda la ley para quitársela. (7) Además de los argumentos expuestos en nuestras decisiones contra el criterio de nuestro Juez Presi-dente, copiamos a continuación, por su acierto, el comentario a dicho criterio hecho por Calderón, Jr., en el Tomo XXIII, pág. 264, de la Rev. C. Abo. P.R.:
“. . . La más trascendental y revolucionaria fue la emitida por el Juez Asociado Sr. Negrón Fernández con la cual concu-rrió el Juez Asociado Sr. Belaval. Se analiza en dicha opinión el propósito legislativo de la Ley núm. 229, esto es, eliminar las diferencias entre las distintas categorías de hijos ilegítimos que existían en nuestra legislación, y se concluye que ‘para dar, por lo tanto, sentido real y plenitud de expresión a ese propósito legislativo, debemos interpretar y aplicar la Ley núm. 229 en forma que se equipare verdaderamente a unos y a otros no meramente en su nomenclatura jurídica, sino en sus oportu-nidades reales de filiación’. Considera esta opinión que de apli-carse el artículo 125 para el reconocimiento forzoso de los hijos *778adulterinos, incestuosos, etc., ahora llamados naturales, no se cumpliría el propósito expresado, habida cuenta la situación en que éstos se encuentran con relación a los naturales propios. Ello es así porque es casi imposible para el hijo adulterino o inces-tuoso probar el concubinato de sus padres o la posesión continua de estado que exige la ley como fundamento para la acción de re-conocimiento forzoso. Por lo tanto, según se dice en la opinión, para consagrar los principios de igualdad humana expresados en la Constitución del Estado Libre Asociado de Puerto Rico, preconizados por destacados representantes de la doctrina mo-derna, es preciso concluir que la acción de estos hijos ilegítimos propios para su reconocimiento forzoso debe regirse por el artí-culo 129 del Código Civil, o sea por las disposiciones referentes al derecho a alimentos a que éstos son titulares una vez probada la paternidad. Así, demostrada judicialmente la paternidad, queda ipso jure establecido el reconocimiento. El Juez no cree que en el caso que analizamos se probara el concubinato ni la posesión continua de estado, y entiende que debe desecharse por antijurí-dica la regla de que la prueba en casos de posesión de estado debe ser robusta y convincente. Sin embargo, confirma la senten-cia por el fundamento de que se probó la paternidad.
“En nuestra opinión, esta decisión, plausible por más de un concepto, no se ajusta estrictamente a las normas jurídicas ver-náculas sobre el poder interpretativo de los jueces. El juez tiene ciertos límites infranqueables al interpretar el propósito legisla-tivo. Según Legaz y Lacambra, ‘el Juez, al aceptar el contenido de la ley [. . .] podrá determinar su interpretación en un sentido o en otro, pero sólo hasta cierto punto; pues aun cuando dependa de su voluntad el optar por una interpretación restrictiva o extensiva [. . .] es evidente que esta libertad no puede ir tan le-jos que signifique una alteración del sentido de la ley: prueba de que no sólo lo que en la ley está claramente establecido, y, por tanto no necesita interpretación, sino incluso el sentido total de la misma, aun en lo que tiene de más indeterminado, representa una barrera que no puede ser salvada por el intérprete en tanto que permanece en su función de juzgador y no se arroga la de legislador’. En el presente caso, la Ley 229 llama a todos los hijos nacidos fuera de matrimonio naturales. No dispone ex-presamente que el reconocimiento de tales hijos deberá trami-tarse de acuerdo con el Código Civil; mantiene silencio sobre este particular. Sin embargo, según bien apunta el Juez Asociado, *779Sr. Ortiz en la opinión concurrente mayoritaria, ‘entendemos que fue el propósito esencial del legislador al aprobar la sección 1 de la citada Ley núm. 229 de 1942 el de eliminar cualquier posible diferencia entre hijos naturales y adulterinos nacidos con poste-rioridad a la vigencia de la ley. No fue el propósito el de eliminar los requisitos de prueba contenidos en el artículo 125. De haber sido tal la intención legislativa, la Asamblea Legislativa hubiese derogado o enmendado expresamente dicho artículo. No hubo derogación implícita, ya que la creación de la igualdad entre hi-jos nacidos fuera de matrimonio no es incompatible con la nece-sidad de demostrar el “status” de tales hijos mediante cierta clase de prueba’. La Legislatura, al crear la Ley núm. 229, estaba consciente de la existencia del artículo 125, el cual regula las acciones filiatorias de los hijos naturales. Al darle el nombre de ‘naturales’ a los ilegítimos nacidos después de la ley y no derogar el artículo 125, demuestra que fue su propósito que éstos también se rigieran por dicho artículo. Podría ser que a la luz de ciertas tendencias expuestas en la opinión del Juez Negrón Fernández, el criterio antes expuesto no sea el más justificado. Pero no compete al juez el variar lo dispuesto por el legislador, ni amoldarlo arbitrariamente a sus propios conceptos, por más sabios que sean. Dice Cardozo: ‘¿Dónde ha de hallar el Juez el Derecho en que él funda su sentencia? Hay momentos en que la fuente es obvia. La regla adecuada al caso puede ser suplida por la Constitución o por la ley. Si es así, el juez no tiene que buscar más allá. Establecida la relación, su deber es obedecer. La Cons-titución, deroga el Derecho de los jueces. En este sentido la “judge-made-law” es secundaria; subordinada al Derecho creado por los legisladores’. No puede el juez actuar a base de lo que él cree que el legislador quiso hacer, menos aún cuando se ha dejado vigente el artículo regulador de la materia. ‘Las leyes han de ser interpretadas a base de lo que la Asamblea Legislativa hizo y no a base de lo que ésta dejó de hacer’.” (Págs. 264 a 267.)
La pretendida derogación del Art. 125 del Código Civil por la Ley Núm. 229, creó un serio problema al Tribunal res-pecto a los hijos naturales en el concepto de la legislación anterior a dicha ley. Así se reconoce en la opinión de la cual copiamos: “La razón no puede concebir que al hijo adulterino no reconocido, nacido antes o después del 10 de agosto de *7801942, para obtener su filiación le baste cumplir esa simple norma de prueba de la paternidad sin que se le haga pasar por las horcas caudinas del Art. 125 y que al hijo natural nacido antes de esa fecha, para el mismo efecto, se le obligue al estricto cumplimiento de las rigurosas normas de prueba impuestas por ese artículo.” Mas a base de una cita del pro-fesor Mascareñas se despacha el asunto de la manera más fácil y sencilla resolviéndose que el principio de igualdad ante la Ley en el trato jurídico requiere que la norma de la simple prueba de la paternidad se haga extensiva también a los hijos naturales nacidos antes de 1942. Lo que equivale decir, en otras palabras, que la Ley Núm. 229 derogó el Art. 125 del Código Civil en tanto en cuanto define los casos en que el padre venía obligado a reconocer al hijo natural según éstos se conocían antes de 1942. Claro está el problema surge, porque se ha querido sostener contra toda razón jurídica que la Ley Núm. 229 derogó dicho Art. 125 respecto a los hijos adulterinos e incestuosos. Decidido así, se colocaba a los hijos naturales en situación desventajosa ante los adulterinos e incestuosos. Ya hemos apuntado, la salida que buscó el Tribunal cuando se encontró en esa encrucijada.
Un somero examen de la citada Ley Núm. 229, demos-trará que dicho estatuto no afecta en absoluto ni se refiere a los hijos naturales nacidos antes de su aprobación.
La Sec. 1 declara hijos naturales a todos los hijos nacidos fuera de matrimonio con posterioridad a la fecha de vigencia de dicha Ley, independientemente de que sus padres hubieran podido o no contraer matrimonio al tiempo de la concepción de dichos hijos.
Los hijos nacidos antes de la Ley Núm. 229, continuaron siendo legítimos, naturales o adulterinos o incestuosos según se definen en el Código Civil. En nada alteró esta ley el status del antiguo hijo natural. Siguió siendo aquél nacido de padres que al tiempo de la concepción o nacimiento del hijo podían contraer matrimonio.
*781Lo que es más importante aun, esta Sec. 1 de la Ley se limita a cambiar el antiguo concepto de “hijo natural” pero no altera las disposiciones del Código Civil, que señalan ex-presamente los casos en que el padre viene obligado a recono-cer al hijo natural, aun cuando se trate de uno nacido después de 1942. A menos que el Tribunal, ejerciendo funciones legis-lativas, agregue a dicha ley una disposición derogatoria del Art. 125 del Código Civil, dichos hijos naturales solamente podrán obligar a sus padres a reconocerlos cuando se encuen-tren en los casos señalados en el indicado Art. 125. Pero más específicamente, en cuanto a los hijos naturales nacidos antes de la Ley Núm. 229, esta Sec. 1 ni siquiera los menciona o hace referencia a ellos.
La See. 2, tampoco altera el status del hijo natural nacido antes de la Ley Núm. 229, ni cambia el procedimiento para su reconocimiento. Dicha See. 2 faculta al padre o a las perso-nas con derecho a su herencia, para reconocer voluntaria-mente y a todos los efectos legales a los hijos nacidos antes de 1942 que no tenían la condición de hijos naturales según la legislación anterior. En caso de que estos hijos no sean así reconocidos, se les concede el derecho de reclamar su filiación pero al solo efecto de llevar el apellido de sus padres, debiendo seguir el procedimiento que fija el Código Civil para el recono-cimiento de hijos naturales. Siendo esto así, ¿en virtud de qué precepto de ley o de qué regla de hermenéutica legal se afirma que la Ley Núm. 229 de 1942 derogó el Art. 125 del Código Civil en cuanto a los hijos naturales nacidos con ante-rioridad a la vigencia de dicha ley?
Se sostiene finalmente en la opinión de la mayoría que en virtud de las disposiciones del Artículo II de la Carta de Dere-chos de la Constitución del Estado Libre Asociado de Puerto Rico referente a la igualdad humana(8) y de las de la Ley *782Núm. 17 aprobada en 20 de agosto de 1952, que concede a todos los hijos los mismos derechos que corresponden a los hi-jos legítimos(9) equipararse en igualdad de derechos a todos los hijos incluyendo a los que habían nacido antes y después del año 1890, borrando así la distinción que la legislación anterior establecía entre los hijos legítimos, los naturales y los adulterinos e incestuosos.
Concurrimos con el criterio mayoritario en que a partir del 25 de julio de 1952, todos los hijos de padres fallecidos con posterioridad a dicha fecha, tienen respecto a sus padres y a los bienes relictos por éstos, los mismos derechos que corresponden a los hijos legítimos. Así lo dispuso el poder legislativo al aprobar la Ley Núm. 17 de 1952. Es en virtud de esta ley y no de la Constitución que todos los hijos nacidos antes del 25 de julio de 1952 gozan de los mismos derechos hereditarios que corresponden a los hijos legítimos, si los padres fallecieron después de dicha fecha. Y ello es así porque la ley vigente al fallecer el causante es la que determina la adquisición del derecho hereditario. Ex parte Orona Acevedo, 87 D.P.R. 840 (1963) y Berdecía v. Tribunal Superior, 87 D.P.R. 108 (1963). Otra cosa distinta es afirmar que la Constitución eliminó o borró retroactivamente la distinción o categorías de hijos establecidas por la legislación anterior. La Constitución que aquí estudiamos, tiene carácter prospecti-vo y no retroactivo. Ni se le dio efecto retroactivo expresa-mente, ni ello se infiere de sus cláusulas. El discrimen por razón de nacimiento quedó absolutamente prohibido a partir de los nacimientos ocurridos en o después del 25 de julio de *7831952. Así lo reconoció con buen juicio jurídico nuestro Juez Presidente cuando en el caso de Figueroa v. Díaz, 75 D.P.R. 163 (1953), se expresó así: “Las cadenas que en nuestra legis-lación aún ataban el destino de los hijos nacidos fuera de matrimonio al discrimen de la inferioridad jurídica y al oprobio de la indignidad social — y que en buena interpretación de ley y en buena justicia hubieran podido aflojarse en parte en Vargas v. Jusino, 71 D.P.R. 389 (1950), op. dis., pág. 396 —saltaron en pedazos al impacto de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, cuya promulgación derogó ipso jure en cuanto a los hijos nacidos en, o con posterioridad a dicha fecha, los preceptos del Código Civil y de las demás leyes que en una u otra forma establecían clases y categorías de hijos, por razón de naci-miento.” (10) Invocó entonces el Informe de la Comisión de la Carta de Derechos a la Convención Constituyente, sometido el 14 de diciembre de 1951, explicativo entre otros casos, de la prohibición contra el discrimen por razón de nacimiento y que lee:
“Se propone eliminar el estigma jurídico en contra de los hijos habidos fuera de matrimonio. Se coloca a todos los hijos respecto de sus padres y respecto del orden jurídico en igualdad de derechos. Las uniones ilícitas pueden y deben estar prohibidas y esta disposición tendrá como una de sus consecuencias el desalentarlas. Pero el fruto inocente de ellas, debe advenir al mundo libre de descalificaciones o de inferioridades jurídicas. Así lo exige el principio de la responsabilidad individual, con arreglo a la cual nadie es culpable por los actos que él mismo no *784realiza. Aunque la legislación actual ya cubre en casi su totalidad lo aquí dispuesto, será menester nueva legislación. A los fines de herencias y propiedades las modificaciones resultantes de esta sección no deberán ser retroactivas a nacimientos ocurridos antes de su vigencia.”
La mayoría sostiene, sin embargo, que los redactores de este Informe se equivocaron al usar el término “nacimientos” porque en realidad lo que quisieron decir fue “fallecimientos”. De suerte que según la mayoría, el Informe quiso decir que a los fines de herencias y propiedades las modificaciones resul-tantes de la Sec. 1, Art. II de la Constitución no deberán ser retroactivos a fallecimientos ocurridos antes de su vigen-cia. En esta forma la mayoría, no descarta el Informe como medio de interpretación pero lo cambia fundamental-mente a su capricho. Porque nos parece una exageración atribuirlo a los distinguidos abogados que formaron parte de la Comisión de la Carta de Derechos haber confundido el significado común y corriente o el significado en sus alcances jurídicos, de dos términos tan distintos como lo son “naci-miento” y “fallecimiento”. No se puede afirmar así porque sí, que la Convención Constituyente no adoptó ese Informe. Ni se combatió ni se discutió en los debates. No se rechazó, pues, el alcance que el Comité le dio a la citada Sección respecto al carácter retroactivo de la misma. Siguió el Comité el prin-cipio de la no retroactividad de la Constitución en cuanto a la prohibición del discrimen por razón de nacimiento.
Las constituciones como las leyes no tienen efectos retro-activos a menos que expresamente así lo dispongan o se in-fiera de sus disposiciones sin lugar a dudas que tal fue el propósito legislativo. Ayman v. Teachers Retire Bd. of City of N.Y., 211 N.Y.S.2d 198; Schalow v. Schalow, 329 P.2d 592; Drennen v. Bennett, 322 S.W.2d 585; Minnesota Baptist Convention v. Pillsbury Academy, 74 N.W.2d 286; State v. Kansas City & Memphis Ry. & Bridge Co., 174 S.W. 248; Employees Retirement System v. Ho., 352 P.2d 861; Shreve*785port v. Cole, 32 L.Ed. 589; White v. U.S., 191 U.S. 545; 11 Am.Jur. 641; 16 C.J.S. 121.
Ni las disposiciones de nuestra Constitución ni el historial legislativo en la materia que estudiamos tienden a indicar que la Asamblea Constituyente tuvo el propósito o la intención de que dichas disposiciones constitucionales operaran retrospec-tivamente.
Mas si fuera cierto que la Constitución borró retroactiva-mente las diferencias y clasificaciones entre los hijos; si todos merecen entonces igual trato jurídico, ni'importa la fecha de su nacimiento, entonces, o la Ley Núm. 17 de 1952, según ha sido interpretada por la mayoría y con cuya interpretación concurrimos, es inconstitucional en tanto establece una distin-ción entre los hijos adulterinos cuyos padres fallecieron antes del 25 de julio de 1952 y aquéllos cuyos padres fallecieron con posterioridad a dicha fecha, o existe una irreconciliable con-tradicción en la posición asumida por la mayoría. Como para nosotros la Constitución no opera retrospectivamente, la Ley Núm. 17 de 1952 es constitucional según la hemos inter-pretado.

Para terminar señalaremos que los pronunciamientos finales enumerados del 1 al 8 en la opinión mayoritaria, cons-tituyen, a nuestro juicio, un nuevo Código Civil en materia de filiación aprobado por este Tribunal.


Para una relación de los hechos en los demás casos nos remitimos a la exposición que de ellos se hace en la opinión de la mayoría.


 Art. 128 Código Civil [31 L.P.R.A. sec. 507]; Ley Núm. 108 de 30 de abril de 1940.


Ley Núm. 229 de mayo 12 de 1942, según enmendada.


 Correa v. Sucn. Pizá, 64 D.P.R. 987 (1945).


Dicha See. 2 según enmendada, dispone:
“Sección 2. — Los hijos nacidos fuera de matrimonio con anteriori-dad a la fecha de vigencia de esta Ley y que no tenían la condición de hijos naturales según la legislación anterior, podrán ser reconocidos por acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, a todos los efectos legales. Estos hijos quedarán legitimados por el subsiguiente matrimonio de sus padres entre sí.
“En caso de que los hijos a que se refiere esta sección no fueren reconocidos por la acción voluntaria de sus padres, y en defecto de éstos, por la de las personas con derecho a su herencia, dichos hijos se considerarán hijos naturales al solo efecto de llevar el apellido de sus padres. La acción para este reconocimiento se tramitará de acuerdo con el procedimiento que fija el Código Civil de Puerto Rico para el reconocimiento de hijos naturales; Entendiéndose, sin embargo, que tal reconocimiento sólo tendrá el alcance que aquí se expresa.”


Dichas Reglas disponen:
“6.2. Defensas; modo de negar
“La parte expondrá en términos sucintos y sencillos sus defensas contra cada reclamación interpuesta y admitirá o negará las asevera-ciones en que descanse la parte' contraria. Si no tuviere conocimiento o información suficiente para formar opinión en cuanto a la veracidad de alguna de las aseveraciones expuestas, lo hará así constar y ello ten-drá el efecto de una negación. Las negaciones impugnarán en lo sus-tancial las aseveraciones que se niegan. Cuando el que hace una ale-gación intente de buena fe negar solamente una parte de una asevera-ción, o una condición a una aseveración, especificará aquella parte de ella que sea cierta y material y negará el resto. La parte podrá negar específicamente cada una de las aseveraciones o párrafos de la alegación precedente, o podrá negar, en forma general, todas las aseveraciones o párrafos de dicha alegación, con excepción de aque-llas aseveraciones o párrafos que ella admita expresamente; pero si la parte se propone negar de buena fe todas las aseveraciones expuestas *767en dicha alegación precedente, podrá hacerlo mediante una negación general, sujeto a lo establecido en la Regla 9.”
“REGLA 9. DE LAS FIRMAS EN LAS ALEGACIONES
“Toda alegación de una parte representada por abogado será firmada por lo menos por un abogado de autos con su propio nombre, expresando su dirección. Una parte que no esté representada por abogado firmará su alegación y expresará su dirección. Excepto cuando se disponga específicamente de otro modo por regla o por ley, no será necesario jurar las alegaciones ni acompañarlas de decla-ración jurada. La firma de un abogado equivale a certificar el haber leído la alegación; que de acuerdo con su mejor conocimiento, informa-ción y creencia está bien fundada; y que no ha sido interpuesta para causar demora. Si una alegación no estuviere firmada, o lo hubiere sido con el propósito de frustrar los objetivos de esta regla, podrá ser eliminada como simulada y falsa, y el pleito podrá continuar como si no se hubiere notificado tal alegación. La violación voluntaria de esta regla por parte de un abogado dará lugar a que se le someta a acción disciplinaria. Igual acción se tomará si se introducen mate-rias difamatorias o indecorosas o se utiliza lenguaje ofensivo o soez.”


Los tribunales no deben borrar judicialmente una disposición a menos que se demuestre que ella es contraria al propósito legislativo. Clínica Juliá v. Sec. de Hacienda, 76 D.P.R. 509 (1954).


“1. [Dignidad e igualdad del ser humano, discrimen prohibido]. La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la ley. No podrá establecerse discrimen alguno por motivo de raza, *782color, sexo, nacimiento, origen o condición social, ni ideas políticas o reli-giosas. Tanto las leyes como el sistema de instrucción pública encarnaron estos principios de esencial igualdad humana.”


 Dicha ley dispone:
“Artículo 1. — Todos los hijos tienen respecto a su padres y a los bienes relictos por éstos, los mismos derechos que corresponden a los hijos legítimos.
“Artículo 2. — Las disposiciones de esta Ley tienen efecto retroac-tivo al día 25 de julio de 1952.”


E1 señor Calderón, Jr. estuvo conforme con el efecto prospectivo de la Constitución en su artículo “La Igualdad Jurídica Filial en Puerto Rico,” publicado en el Vol. XVI de la Rev. C. Abo. P.R. Al efecto copiamos:
“A partir del 25 de julio de 1952, por lo tanto, quedó borrada en Puerto Rico, para los hijos nacidos con posterioridad a la vigencia de la Constitución y de la Ley Núm. 17 antes citada, la nomenclatura jurídica tradicional respecto a las diversas clases de hijos; desde en-tonces todos son hijos, a secas, con idénticos derechos. Las nuevas tendencias se anotaron una victoria plena y decisiva, dando al traste con la regulación tradicional.”